Exhibit 10.1

 

AMENDMENT NO. 9

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement of July 1, 2002, between EMPLOYERS REINSURANCE CORPORATION of Overland
Park, Kansas and ZENITH INSURANCE COMPANY and ZNAT INSURANCE COMPANY, both of
Woodland Hills, California, is hereby amended as follows:

 

It is understood and agreed that, as respects occurrences taking place on or
after May 1, 2008, only:

 

(A)          Swiss Reinsurance America Corporation shall be substituted in the
place of Employers Reinsurance Corporation (now known as Westport Insurance
Corporation) as the Reinsurer hereunder, but only as respects occurrences taking
place on or after May 1, 2008.  Swiss Reinsurance America Corporation shall have
no liability hereunder as respects occurrences taking place prior to May 1,
2008.  Employers Reinsurance Corporation (now known as Westport Insurance
Corporation) shall remain the Reinsurer hereunder as respects occurrences taking
place prior to May 1, 2008.

 

(B)           As respects occurrence taking place on or after May 1, 2008,
Articles I through XVI of this agreement, the Insolvency Clause and the Nuclear
Incident Exclusion Clauses and Amendment Nos. 1 through 8 of this agreement are
deleted in their entirety and replaced with the provisions attached to this
Amendment No. 9.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in duplicate by their duly authorized representatives.

 

ZENITH INSURANCE COMPANY

 

SWISS REINSURANCE AMERICA

 

 

CORPORATION

 

 

 

/s/ Jack D. Miller

 

/s/ Lawrence D. Hunter-Blank

Printed name: Jack D. Miller

 

Printed name: Lawrence D. Hunter-Blank

Title: President

 

Title: Vice President

 

 

 

/s/ Kari L. Van Gundy

 

/s/ Damian C. Hornick

Printed name: Kari L. Van Gundy

 

Printed name: Damian C. Hornick

Title:

Executive Vice President and

 

Title: Senior Vice President

 

Chief Financial Officer

 

 

 

 

 

Date:

                  July 24, 2008

 

Date:

                July 23, 2008

 

 

 

ZNAT INSURANCE COMPANY

 

WESTPORT INSURANCE CORPORATION

 

 

(formerly named Employers Reinsurance

 

 

Corporation)

 

 

 

/s/ Jack D. Miller

 

/s/ Holly Lowe

Printed name: Jack D. Miller

 

Printed name: Holly Lowe

Title: President

 

Title: Vice President

 

 

 

/s/ Kari L. Van Gundy

 

/s/ Joel Kim Prather

Printed name: Kari L. Van Gundy

 

Printed name: Joel Kim Prather

Title:

Executive Vice President and

 

Title: Vice President

 

Chief Financial Officer

 

 

 

 

 

Date:

                 July 24, 2008

 

Date:

                July 22, 2008

 

Page 1 of 17 Pages

 


 

WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY

EXCESS OF LOSS REINSURANCE AGREEMENT

May 1, 2008


TABLE OF CONTENTS


 


ARTICLE


 


 


 


PAGE


I


 


APPLICATION OF AGREEMENT


3


 


 


 


 


II


 


TERRITORY


4


 


 


 


 


III


 


REINSURANCE


4


 


 


 


 


IV


 


TERRORISM SUBLIMIT


4


 


 


 


 


V


 


EXCLUSIONS


6


 


 


 


 


VI


 


EXCLUDED RISKS INADVERTENTLY BOUND


8


 


 


 


 


VII


 


DEFINITION OF OCCURRENCE


8


 


 


 


 


VIII


 


DEFINITIONS OF LOSS AND CLAIM EXPENSES


8


 


 


 


 


IX


 


LOSS IN EXCESS OF POLICY LIMITS


9


 


 


 


 


X


 


EXTRA CONTRACTUAL OBLIGATIONS


10


 


 


 


 


XI


 


REINSURANCE PREMIUM


11


 


 


 


 


XII


 


NET PREMIUM INCOME


11


 


 


 


 


XIII


 


REPORTING AND ACCOUNTING


11


 


 


 


 


XIV


 


CLAIMS


11


 


 


 


 


XV


 


LIABILITY OF REINSURER


12


 


 


 


 


XVI


 


OFFSET


13


 


 


 


 


XVII


 


INSPECTION OF RECORDS


13


 


 


 


 


XVIII


 


ASSIGNMENTS AND CHANGES OF INTEREST


13


 


 


 


 


XIX


 


DISPUTE RESOLUTION


13


 


 


 


 


XX


 


TERMINATION


15


 


 


 


 

Attachments:

 

Insolvency Clause

16

 

 

Nuclear Incident Exclusion Clauses

17

 

Page 2 of 17 Pages


 

In consideration of the mutual covenants hereinafter contained, the parties
hereto agree as follows:

 

ARTICLE I

 

APPLICATION OF AGREEMENT.  This agreement applies to the Workers’ Compensation
and Employers’ Liability line of business, as respects occurrences taking place
on or after the effective date and prior to the termination date of this
agreement.

 

This agreement does not apply to:

 

(a)           reinsurance assumed by the Company, except for reinsurance assumed
by the Company from Westport Insurance Corporation relating to incidental
exposures from the state of New Hampshire underwritten by Zenith Insurance
Company and issued by Westport Insurance Corporation;

 

(b)           policies written specifically as excess insurance over an
underlying policy on the same insured;

 

(c)           policies written excess of a deductible or retention greater than
$250,000 each occurrence, unless prior written approval is obtained from the
Reinsurer by the Company, in which case this agreement shall apply to any such
policy subject to such notice of approval;

 

(d)           business written by the Company as a pro rata participant with one
or more other insurers;

 

(e)           business to the extent that it is reinsured outside of this
agreement, except:

 

(i)            reinsurance afforded the Company under a reinsurance pooling
arrangement among the Company and its affiliates, recoveries under which shall
be ignored for purposes of this agreement;

 

(ii)           quota share reinsurance provided by Odyssey America Reinsurance
Corporation;

 

(f)            the Company’s liability as a participant, member, subscriber or
reinsurer of any pool, syndicate, association, insolvency fund, guaranty fund or
other combination of insurers or reinsurers formed for the purpose of covering
specific coverages, specific lines of business or for the purpose of insuring or
reinsuring risks located in specific geographical areas.

 

The Insolvency Clause and the Nuclear Incident Exclusion Clauses are attached
hereto and made a part of this agreement.

 

Page 3 of 17 Pages


 

ARTICLE II

 

TERRITORY.  This agreement applies to policies issued by the Company within the
United States of America, its territories and possessions, and Canada and shall
apply to losses covered hereunder wherever occurring.

 

ARTICLE III

 

REINSURANCE.  As respects loss sustained by the Company under this agreement,
for each occurrence regardless of the number of policies involved in such
occurrence, the Company shall retain as its own net retention the first
$5,000,000 of loss and the Reinsurer hereby agrees to indemnify the Company
against loss in excess of such retention subject to a limit of $5,000,000 each
occurrence and an annual aggregate limit of $25,000,000, the first such annual
period commencing on May 1, 2008 and ending the following April 30, and each
successive 12 calendar month period thereafter.

 

Occupational disease sustained by each employee shall be deemed to be a separate
occurrence.

 

Notwithstanding any provision of this agreement to the contrary, the Company has
the right to carry facultative reinsurance up to $2,500,000 each occurrence with
respect to its net retained liability pertaining to its Florida horse related
business.  The Company may make changes in such facultative reinsurance without
notice to the Reinsurer, and such facultative reinsurance shall not be taken
into account in calculating the net retention of the Company for the purpose of
this agreement; neither shall any portion of the recoveries under such
facultative reinsurance be deducted in arriving at the gross and net loss of the
Company hereunder, nor shall the Company’s right of recovery hereunder be
impaired thereby.  Recoveries under such facultative reinsurance shall inure
solely to the benefit of the Company.

 

ARTICLE IV

 

TERRORISM SUBLIMIT.  The following perils, risks and kinds of insurance are
subject to an annual aggregate sublimit under this agreement:

 

Loss, destruction or damage occasioned by an act or multiple or related acts of
Terrorism; whether such loss, destruction or damage is caused directly,
indirectly, happening through, or in consequence of such Terrorism.  The term
“Terrorism” as used herein shall mean:

 

(a)           A violent act or an act dangerous to human life, tangible or
intangible property or infrastructure, that is a violation of the criminal laws
of the United States or of any State or Country, or that would be a criminal
violation if committed within the jurisdiction of the United States or of any
State or Country; and

 

(b)           Appears to be intended to:

 

1.             Intimidate, coerce or incite a civilian population; or

 

Page 4 of 17 Pages


 

2.             Inflict economic loss or disrupt any segment of a local, national
or global economy; or

 

3.             Influence or protest against the policy or conduct of a
government by any means including mass destruction, murder, kidnapping,
hijacking, hostage-taking, intimidation or coercion.

 

Provided, however, that this sublimit only applies if one or more of the
following are attributable to an incident of Terrorism:

 

(a)           The total of insured damage to all types of property exceeds
$25,000,000.  In determining whether the $25,000,000 threshold is exceeded, we
will include all insured damage sustained by property of all persons and
entities affected by the Terrorism and business interruption losses sustained by
owners or occupants of the damaged property.  For the purpose of this provision,
“insured damage” means damage that is covered by any insurance plus damage that
would be covered by any insurance but for the application of any terrorism
exclusions; or

 

(b)          Ten or more persons sustain death or serious physical injury.  For
the purposes of this provision, serious physical injury means:

 

1.             Physical injury that involves a substantial risk of death; or

 

2.             Protracted and obvious physical disfigurement; or

 

3.             Protracted loss of or impairment of the function of a bodily
member or organ; or

 

(c)           The Terrorism involves the use, release or escape of nuclear
materials, or directly or indirectly results in nuclear reaction or radiation or
radioactive contamination; or

 

(d)           The Terrorism is carried out by means of the dispersal or
application of pathogenic or poisonous biological or chemical materials; or

 

(e)           Pathogenic or poisonous biological or chemical materials are
released, and it appears that one purpose of the Terrorism was to release such
materials.

 

Other than paragraphs (c), (d) and (e), immediately preceding, paragraphs
(a) and (b) immediately preceding, describe the thresholds used to measure the
magnitude of an incident of Terrorism and the circumstances in which the
threshold will apply for the purpose of determining whether the Terrorism
Sublimit will apply to that incident.  In the event of any incident of Terrorism
that is not subject to the Terrorism Sublimit, coverage does not apply to any
loss or damage that is otherwise excluded under this agreement.

 

Multiple incidents of Terrorism which occur within a seventy-two hour period and
appear to be carried out in concert or to have a related purpose or common
leadership shall be considered to be one incident.

 

Page 5 of 17 Pages


 

As respects the subject business to which this agreement applies, all Terrorism
loss amounts paid by the Company for which this Terrorism Sublimit applies shall
be combined and the total amount for which the Reinsurer shall be obligated
shall not exceed $5,000,000 any one 12 month period.

 

For the purposes of the application of this provision:

 

(a)

 

“12 month period” means 12 calendar months beginning on the effective or
anniversary date and ending on the date 12 calendar months thereafter.

 

 

 

(b)

 

Any amount indemnified by the Reinsurer with respect to the subject business
hereunder shall be a part of and not in addition to any other statement of the
reinsurance limit(s) set out in this agreement.

 

ARTICLE V

 

EXCLUSIONS.      Reinsurance does not apply to loss:

 

(a)           arising out of any of the following coverages or operations
carried on by the insured as a principal operation:

 

(1)

Working or navigation of any vessel, other than light craft on inland waterways
and dredging;

 

 

(2)

Manufacture, storage, filling, breaking down, or transport of fireworks,
ammunition, fuse, cartridges, powder, nitroglycerine or any explosive;

 

 

(3)

Underground mining and all coal mining whether above or below ground;

 

 

(4)

Oil and natural gas exploration, drilling and refining, except maintenance work.
This exclusion does not apply to oil or gas geologists or scouts;

 

 

(5)

Manufacture of celluloid and pyroxylin;

 

 

(6)

Erection of structural iron and/or steel works, unless in conjunction with
ordinary construction of buildings, except that this exclusion shall not apply
to insureds engaged in steel work where such steel work erection is not beyond
twelve stories in height;

 

 

(7)

Contractors doing building wrecking exclusively;

 

 

(8)

Shoring, underpinning, or moving of buildings or structures;

 

Page 6 of 17 Pages


 

(9)           Tunneling and subway construction;

 

(10)         Blasting;

 

(11)         Tower, steeple and chimney shaft work;

 

(12)         Operation of dry docks, quays and wharves;

 

(13)         Construction or maintenance of coffer dams;

 

(14)         Subaqueous constructions and/or other subaqueous work;

 

(15)         Oil tanks and/or refining works;

 

(16)         Aviation risks involving flying risks;

 

(17)         Operations involving atomic energy and nuclear fission;

 

(18)         Nuclear power plants;

 

(19)         Use, handling and transportation of radioactive material, however
this exclusion does not apply for medical use;

 

(20)         Asbestos removal and encapsulation exposures;

 

(21)         Operations of a carrier by rail;

 

(22)         Professional sports teams except racing teams;

 

(23)         All exposures covered under the Jones Act; or

 

(24)         Employee leasing and Professional Employment Organizations (PEO’s);

 

(b)           arising, directly or indirectly, out of:

 

(1)           War, including undeclared or civil war;

 

(2)           Warlike action by a military force, including action in hindering
or defending against an actual or expected attack, by any government, sovereign
or other authority in using military personnel or other agents; or

 

(3)           Insurrection, rebellion, revolution, usurped power, or action
taken by governmental authority in hindering or defending against any of these.

 

The Company may submit to the Reinsurer for special acceptance any risk excluded
hereunder.

 

Page 7 of 17 Pages


 

ARTICLE VI

 

EXCLUDED RISKS INADVERTENTLY BOUND.  If, without the knowledge of a member of
the Company’s underwriting department, the Company becomes bound on a risk
specifically excluded in this agreement, such reinsurance as would have been
afforded for the risk by this agreement if the risk had not been excluded shall
nevertheless apply to such risk with respect to occurrences taking place prior
to the 31st day after discovery by a member of such underwriting department of
the existence of the hazard which makes the exclusion applicable.

 

In case, within such 30 day period, the Company shall have forwarded to the
Reinsurer complete underwriting notice of its approval of the risk, the
reinsurance shall apply with respect to such risk for the policy period reported
in the same manner as if such risk were not so excluded, subject, however, to
the terms of such notice of approval.

 

ARTICLE VII

 

DEFINITION OF OCCURRENCE.  The term “occurrence” shall mean any accident or
occurrence or series of accidents or occurrences arising out of any one event
and happening within the term and scope of this agreement.  Without limiting the
generality of the foregoing, the term “occurrence” shall be held to include:

 

As respects Occupational Disease under Workers Compensation and Employers
Liability, each case of an employee contracting any disease for which the
Company may be liable shall be considered a separate and distinct occurrence and
the date of each occurrence shall be deemed to be as follows:

 

(a)

 

If the case is compensable under the Workers Compensation Law or any
Occupational Disease Compensation Act, the date of the beginning of the
disability for which compensation is payable;

 

 

 

(b)

 

If the case is not compensable under the Workers Compensation Law or any
Occupational Disease Compensation Act, the date of the disability due to said
disease actually began;

 

 

 

(c)

 

Where claim is made after employment has ceased, then the date of the cessation
of employment shall be deemed to be the date of disability.

 

ARTICLE VIII

 

DEFINITIONS OF LOSS AND CLAIM EXPENSES.

 

The word “loss” shall mean only such amounts:

 

(a)           within applicable policy limits as are actually paid by the
Company in settlement of claims or in satisfaction of awards or judgments
(including prejudgment interest and plaintiff’s costs included in the judgment
and subject with the judgment to the applicable policy limit);

 

Page 8 of 17 Pages

 


 

(b)           equal to 90% of the amount paid by the Company for loss in excess
of policy limits;

 

(c)           equal to 90% of the amount paid by the Company for extra
contractual obligations;

 

(d)           paid by the Company as claim expenses;

 

provided, however, that in the event of insolvency of the Company, “loss” shall
mean the amount of loss which the insolvent insurer has incurred or is liable
for, and payment by the Reinsurer shall be made to the liquidator, receiver or
other statutory successor of the Company in accordance with the provisions of
the insolvency clause of this agreement.

 

Net salvage, subrogation or any other recovery (after expenses) shall be used to
reduce the loss and so much of such recovery shall be paid to the Reinsurer as
will reduce the loss ultimately borne by the Reinsurer to what it would have
been had the recovery preceded any payment of such loss by the Reinsurer.

 

The term “claim expenses” shall mean all costs incurred by the Company in the
settlement, defense, investigation or adjustment of claims under the Company’s
policies subject to this agreement, including claims for loss in excess of
policy limits and extra contractual obligations, court costs, interest upon
judgments, and investigation, adjustment and legal expenses, incurred by the
Company related to the services of persons who are not employees of the Company
or of any subsidiary or affiliated companies of the Company, except in the case
of field claim adjusters or staff attorneys and then only when the time spent by
any adjuster or staff attorney is definitively allocated to a specific claim. 
Claim expenses shall also include declaratory judgment expenses.

 

The term “declaratory judgment expenses” shall mean all legal expenses incurred
in the representation of the Company in litigation brought to determine the
Company’s defense and/or indemnification obligations that are allocable to any
specific claim or loss applicable to policies subject to this agreement.

 

Neither the word “loss” nor the term “claim expenses” shall include:

 

(a)           salaries paid to employees of the Company, except as indicated
above in the third paragraph of this article;

 

(b)           any statutory penalty imposed upon the Company on account of any
unfair trade practice or any unfair claim practice.

 

ARTICLE IX

 

LOSS IN EXCESS OF POLICY LIMITS.  “Loss in excess of policy limits” is defined
as loss in excess of the limit of the original policy, such loss in excess of
the limit having been incurred because of failure by the Company to settle
within the policy limit or by reason of alleged or actual negligence, fraud or
bad faith in handling of a claim, rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
in the preparation or prosecution of an appeal consequent upon such action.

 

Page 9 of 17 Pages


 

However, this article shall not apply to the extent the loss has been incurred
due to fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

For the purposes of this article, the word “loss” shall mean any amounts which
the Company would have been contractually liable to pay had it not been for the
limit of the original policy.

 

With respect to coverage provided under this article, recoveries from any
insurance or reinsurance other than this agreement, whether collectible or not,
shall be deducted to arrive at the amount of the Company’s loss.

 

If any provision of this article shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any jurisdiction, such provision shall
be considered void in such jurisdiction, but this shall not affect the validity
or enforceability of any other provision of this article or the enforceability
of such provision in any other jurisdiction.

 

ARTICLE X

 

EXTRA CONTRACTUAL OBLIGATIONS.  “Extra contractual obligations” are defined as
those liabilities not covered under any other provision of this agreement and
which arise from the handling of any claim on business covered hereunder, such
liabilities arising because of, but not limited to, the following: failure by
the Company to settle within the policy limit, or by reason of alleged or actual
negligence, fraud or bad faith in handling of a claim, rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or in the preparation or prosecution of an appeal consequent
upon such action.

 

The date on which an extra contractual obligation is incurred by the Company
shall be deemed, in all circumstances, to be the date of the original accident,
casualty, disaster or loss occurrence.

 

However, coverage hereunder as respects extra contractual obligations shall not
apply to the extent the loss has been incurred due to the fraud of a member of
the Board of Directors or a corporate officer of the Company acting individually
or collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder.

 

With respect to coverage provided under this article, recoveries from any
insurance or reinsurance other than this agreement, whether collectible or not,
shall be deducted to arrive at the amount of the Company’s loss.

 

Page 10 of 17 Pages


 

If any provision of this article shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any jurisdiction, such provision shall
be considered void in such jurisdiction, but this shall not affect the validity
or enforceability of any other provision of this article or the enforceability
of such provision in any other jurisdiction.

 

ARTICLE XI

 

REINSURANCE PREMIUM.  As respects net premium income derived from policies
reinsured under this agreement, the Company shall pay to the Reinsurer a
reinsurance premium equal to .941% of the net premium income derived by the
Company from those lines of business to which this agreement applies.

 

ARTICLE XII

 

NET PREMIUM INCOME.  The reinsurance rate shall apply to “net premium income”
which shall mean premiums earned on or after the effective date and prior to the
termination date of this agreement on policies to which this agreement applies
before deduction of:

 

(a)           any policyholder dividends;

 

(b)           credits given for any insured policy with a deductible in excess
of $2,500; and

 

(c)           premium for other reinsurance.

 

ARTICLE XIII

 

REPORTING AND ACCOUNTING.  Within 25 days after the close of each calendar month
the Company shall furnish to the Reinsurer a report (in a form and medium
satisfactory to the Reinsurer) of reinsurance premiums due the Reinsurer for
such month.  Such report shall show and properly segregate (by state and line)
the Company’s premiums to which the reinsurance premium rates apply, and such
report shall contain such other statistical information as may be required by
the Reinsurer.  The amount due the Reinsurer shall be remitted to the Reinsurer
within 45 days after the close of such month.

 

ARTICLE XIV

 

CLAIMS.  The Company shall report promptly to the Reinsurer each occurrence
which, in the Company’s reasonable estimate of value of injuries or damages
sought, might involve the reinsurance afforded by this agreement and shall
forward promptly to the Reinsurer copies of such pleadings and reports of
investigation as may be requested by the Reinsurer.  Notwithstanding the
Company’s reasonable estimate of value, any claim involving one or more of the
following injuries shall be reported to the Reinsurer:

 

(a)           paraplegia or more extensive paralysis;

(b)           severe brain injury or brain damage prognosis;

(c)           severe burns;

 

Page 11 of 17 Pages


 

(d)           multiple fatalities.

 

The Company shall also notify the Reinsurer of any occurrence for which the
Company has created a loss reserve equal to or greater than one half of the
Company’s retention hereunder, or any occurrence giving rise to a bad faith
claim covered by Article VIII (c) above.  The Company shall advise the Reinsurer
of the estimated amount of loss and claim expenses in connection with each such
occurrence and of any subsequent changes.

 

The Company agrees that it will investigate and will settle or defend all claims
arising under policies with respect to which reinsurance is afforded by this
agreement, and that it will give prompt notice to the Reinsurer of any claim in
excess of the Company’s application retention and prompt notice of any other
event or development which would involve the Reinsurer hereunder, and will
forward promptly to the Reinsurer copies of such pleadings and reports of
investigation as may be requested by the Reinsurer.

 

The Reinsurer may, at its own expense, participate with the Company in the
investigation, adjustment or defense of claims to which, in the judgment of the
Reinsurer, it is or might become exposed.

 

Should the right of subrogation or reimbursement arise out of a loss, a part of
which was sustained by the Reinsurer hereunder, the Company agrees to enforce
such right and to prosecute the claim arising therefrom.

 

The Reinsurer shall reimburse the Company or its legal representative promptly
for loss against which indemnity is herein provided, upon receipt in the home
office of the Reinsurer of satisfactory evidence of payment of such loss.

 

The Company shall furnish to the Reinsurer prior to the 20th day of December of
each year a report and statement showing the estimated value of each outstanding
claim subject to excess reinsurance hereunder.

 

ARTICLE XV

 

LIABILITY OF THE REINSURER.  The liability of the Reinsurer shall follow that of
the Company in every case and shall be subject in all respects to all the
general and special stipulations, clauses, waivers and modifications of the
Company’s policy or policies and any endorsements thereon; provided however,
that nothing herein shall be construed to extend any rights or obligations to
any person not a party to this agreement.

 

Subject to the terms of the policies, the Company shall be the sole judge as to
what shall constitute a claim or loss covered under the Company’s original
policy and as to the Company’s liability thereunder and as to the amount or
amounts which it shall be proper for the Company to pay thereunder, and the
Reinsurer shall be bound by the judgment of the Company as to the liability and
obligation of the Company.

 

No error or omission in reporting any risk or loss reinsured hereunder shall
invalidate the liability of the Reinsurer, provided such error or omission is
corrected promptly by the Company after discovery thereof, but the reporting of
reinsurance not authorized by this agreement or by special acceptance hereunder
shall not bind the Reinsurer, except for the return of premium paid therefor.

 

Page 12 of 17 Pages


 

ARTICLE XVI

 

OFFSET.  The Company or the Reinsurer may offset any balance, whether on account
of premiums, commissions, loss or claim expenses due from one party to the other
under this agreement or under any other reinsurance agreement heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company.

 

ARTICLE XVII

 

INSPECTION OF RECORDS.  The Reinsurer may inspect the records of the Company
pertaining to the risks reinsured hereunder.

 

ARTICLE XVIII

 

ASSIGNMENTS AND CHANGES OF INTEREST.  No assignment or change of the Company’s
interest hereunder, whether voluntary or involuntary and whether by merger or
reinsurance of its entire business with another company or otherwise, shall be
binding upon the Reinsurer.

 

ARTICLE XIX

 

DISPUTE RESOLUTION.

 

Part I - Choice Of Law And Forum

 

Any dispute arising under this agreement shall be resolved in the State of
California, and the laws of the State of California shall govern the
interpretation and application of this agreement.

 

Part II - Mediation

 

If a dispute between the Company and the Reinsurer, arising out of the
provisions of this agreement or concerning its interpretation or validity and
whether arising before or after termination of this agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.

 

Page 13 of 17 Pages


 

Part III - Arbitration

 

(a)           Resolution of Disputes - As a condition precedent to any right of
action arising hereunder, any dispute not resolved by mediation between the
Company and the Reinsurer arising out of the provisions of this agreement or
concerning its interpretation or validity, whether arising before or after
termination of this agreement, shall be submitted to arbitration in the manner
hereinafter set forth.

 

(b)           Composition of Panel - Unless the parties agree upon a single
arbitrator within 15 days after the receipt of a notice of intention to
arbitrate, all disputes shall be submitted to an arbitration panel composed of
two arbitrators and an umpire chosen in accordance with Paragraph C. hereof.

 

(c)           Appointment of Arbitrators - The members of the arbitration panel
shall be chosen from disinterested persons with at least 10 years experience in
the insurance and reinsurance business.  Unless a single arbitrator is agreed
upon, the party requesting arbitration (hereinafter referred to as the
“claimant”) shall appoint an arbitrator and give written notice thereof by
certified mail to the other party (hereinafter referred to as the “respondent”)
together with its notice of intention to arbitrate.  Within 30 days after
receiving such notice, the respondent shall also appoint an arbitrator and
notify the claimant thereof by certified mail.  Before instituting a hearing,
the two arbitrators so appointed shall choose an umpire.  If, within 20 days
after the appointment of the arbitrator chosen by the respondent, the two
arbitrators fail to agree upon the appointment of an umpire, each of them shall
nominate three individuals to serve as umpire, of whom the other shall decline
two and the umpire shall be chosen from the remaining two by drawing lots.  The
name of the individual first drawn shall be the umpire.

 

(d)           Failure of Party to Appoint an Arbitrator - If the respondent
fails to appoint an arbitrator within 30 days after receiving a notice of
intention to arbitrate, the claimant’s arbitrator shall appoint an arbitrator on
behalf of the respondent, such arbitrator shall then, together with the
claimant’s arbitrator, choose an umpire as provided in Paragraph C. of Part III
of this article.

 

(e)           If the Company is involved in a dispute under the terms of this
agreement and in one or more separate disputes with one or more other reinsurers
in which common questions of law or fact are in issue, the Company or the
Reinsurer, at its option, may join with such other reinsurers in a common
arbitration proceeding under the terms of this article.  If the Company and such
other reinsurers have commenced arbitration, the Reinsurer may at its option
join such proceeding for the determination of the dispute between the Company
and the Reinsurer.

 

(f)            Submission of Dispute to Panel – Within 30 days after the notice
of appointment of all arbitrators, the panel shall meet, and determine a timely
period for discovery, discovery procedures and schedules for hearings.

 

(g)           Procedure Governing Arbitration - All proceedings before the panel
shall be informal and the panel shall not be bound by the formal rules of
evidence.  The panel shall have the power to fix all procedural rules relating
to the arbitration proceeding.  In reaching any decision, the panel shall give
due consideration to the customs and usages of the insurance and reinsurance
business.

 

Page 14 of 17 Pages


 

(h)           Arbitration Award - The arbitration panel shall render its
decision within 60 days after termination of the proceeding, which decision
shall be in writing, stating the reasons therefor.  The decision of the majority
of the panel shall be final and binding on the parties to the proceeding.  In no
event, however, will the panel be authorized to award punitive, exemplary or
consequential damages of whatsoever nature in connection with any arbitration
proceeding concerning this agreement.

 

(i)            Cost of Arbitration - Unless otherwise allocated by the panel,
each party shall bear the expense of its own arbitrator and legal expenses of
its own counsel and shall jointly and equally bear with the other parties the
expense of the umpire and the arbitration.

 

ARTICLE XX

 

TERMINATION.  This agreement shall continue in effect until terminated by mutual
consent, or by either party’s giving to the other party not less than 180 days’
notice by registered mail or express delivery service, stating the termination
date.

 

ATTACHMENTS:

 

1. Insolvency Clause

 

2. Nuclear Exclusion Clauses

 

ATTACHMENTS NOT INCLUDED

 

Page 15 of 17 Pages

 


 

THE UNDERLYING AGREEMENT EFFECTIVE JULY 1, 2002

AND AMENDMENTS NO. 1 THROUGH 8 FOLLOW

 


 

WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY

EXCESS OF LOSS REINSURANCE AGREEMENT

(Contract No. 00984-060702)

July 1, 2002

ZENITH INSURANCE COMPANY

ZNAT INSURANCE COMPANY

ZENITH STAR INSURANCE COMPANY

 


 

WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY

EXCESS OF LOSS REINSURANCE AGREEMENT

(Contract No. 00984-060702)

July 1, 2002

 

TABLE OF CONTENTS

 

Article

 

 

 

Page

I

 

Application of Agreement

 

1

II

 

Reinsurance

 

2

III

 

Terrorism Sublimit

 

2

IV

 

Exclusions

 

3

V

 

Excluded Risks Inadvertently Bound

 

4

VI

 

Definitions of Loss and Claim Expenses

 

5

VII

 

Indemnity for Claim Expenses

 

5

VIII

 

Reinsurance Premium

 

6

IX

 

Net Premium Income

 

6

X

 

Reporting and Accounting

 

6

XI

 

Claims

 

6

XII

 

Liability of Corporation

 

7

XIII

 

Offset

 

8

XIV

 

Inspection of Records

 

8

XV

 

Assignments and Changes of Interest

 

8

XVI

 

Termination

 

8

Attachments:

 

 

 

 

Insolvency Clause

 

10

 

 

Nuclear Incident Exclusion Clauses

 

10

 


 

WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY

EXCESS OF LOSS REINSURANCE AGREEMENT

(Contract No. 00984-060702)

 

entered into between

 

EMPLOYERS REINSURANCE CORPORATION

of

Overland Park, Kansas

(hereinafter called the CORPORATION)

 

and

 

ZENITH INSURANCE COMPANY

ZNAT INSURANCE COMPANY

both of

Woodland Hills, California

ZENITH STAR INSURANCE COMPANY

of

Austin, Texas

(all hereinafter collectively called the REINSURED)

 

EFFECTIVE DATE: July 1, 2002

 

In consideration of the mutual covenants hereinafter contained, the parties
hereto agree as follows:

 

ARTICLE I

 

APPLICATION OF AGREEMENT.  This agreement applies to the Workers’ Compensation
and Employers’ Liability line of business, as respects occurrences taking place
on or after the effective date and prior to the termination date of this
agreement.

 

This agreement does not apply to:

 

(a)                                 reinsurance assumed by the REINSURED;

 

(b)                                policies written specifically as excess
insurance over an underlying policy on the same insured;

 

(c)                                 policies written excess of a deductible or
retention greater than $250,000 each occurrence, unless prior written approval
is obtained from the CORPORATION by the REINSURED, in which case this agreement
shall apply to any such policy subject to such notice of approval;

 

(d)                                business written by the REINSURED as a pro
rata participant with one or more other insurers;

 

(e)                                 business to the extent that it is reinsured
outside of this agreement, except:

 

(i)                                    reinsurance afforded the REINSURED under
a reinsurance pooling arrangement among the REINSURED and its affiliates,
recoveries under which shall be ignored for purposes of this agreement;

 

(ii)                                 quota share reinsurance provided by Odyssey
America Reinsurance Corporation;

 

(f)                                   the REINSURED’S liability as a
participant, member, subscriber or reinsurer of any pool, syndicate,
association, insolvency fund, guaranty fund or other combination of insurers of
reinsurers formed for the purpose of covering specific coverages, specific lines
of business or for the purpose of insuring or reinsuring risks located in
specific geographical areas.

 


 

The Insolvency Clause and the Nuclear Incident Exclusion Clauses are attached
hereto and made a part of this agreement.

 

ARTICLE II

 

REINSURANCE.  As respects loss sustained by the REINSURED under Layer One of
this agreement, for each occurrence regardless of the number of policies
involved in such occurrence, the REINSURED shall retain as its own net retention
the first $1,000,000 of loss and the CORPORATION hereby agrees to indemnify the
REINSURED against loss in excess of such retention subject to a limit of
$1,000,000.

 

As respects loss sustained by the REINSURED under Layer Two of this agreement,
for each occurrence regardless of the number of policies involved in such
occurrence, the CORPORATION hereby agrees to indemnify the REINSURED against
loss in excess of the underlying amount of $2,000,000, subject to a limit of
$1,000,000.

 

As respects loss sustained by the REINSURED under Layer Three of this agreement,
for each occurrence regardless of the number of policies involved in such
occurrence, the CORPORATION hereby agrees to indemnify the REINSURED against
loss in excess of the underlying amount of $3,000,000, subject to a limit of
$2,000,000.

 

As respects loss sustained by the REINSURED under Layer Four of this agreement,
for each occurrence regardless of the number of policies involved in such
occurrence, the CORPORATION hereby agrees to indemnify the REINSURED against
loss in excess of the underlying amount of $5,000,000, subject to a limit of
$5,000,000.

 

Occupational disease sustained by each employee shall be deemed to be a separate
occurrence.

 

ARTICLE III

 

TERRORISM SUBLIMIT.  The following perils, risks and kinds of insurance are
subject to an annual aggregate sublimit under this agreement:

 

Loss, destruction or damage occasioned by an act or multiple or related acts of
Terrorism; whether such loss, destruction or damage is caused directly,
indirectly, happening through, or in consequence of such Terrorism. The term
“Terrorism” as used herein shall mean:

 

(a)                                 A violent act or an act dangerous to human
life, tangible or intangible property or infrastructure, that is a violation of
the criminal laws of the United States or of any State or Country, or that would
be a criminal violation if committed within the jurisdiction of the United
States or of any State or Country; and

 

(b)                                Appears to be intended to:

 

1.                                      Intimidate, coerce or incite a civilian
population; or

 

2.                                      Inflict economic loss or disrupt any
segment of a local, national or global economy; or

 

3.                                      Influence or protest against the policy
or conduct of a government by any means including mass destruction, murder,
kidnapping, hijacking, hostage-taking, intimidation or coercion.

 

Provided, however, that this sublimit only applies if one or more of the
followings are attributable to an incident of Terrorism:

 

(a)                                 The total of insured damage to all types of
property exceeds $25,000,000. In determining whether the $25,000,000 threshold
is exceeded, we will include all insured damage sustained by property of all
persons and entities affected by the Terrorism and business interruption losses
sustained by owners or occupants of the damaged property. For the purpose of
this provision, insured damage means damage that is covered by any insurance
plus damage that would be covered by any insurance but for the application of
any terrorism exclusions; or

 

(b)                                Ten or more persons sustain death or serious
physical injury. For the purposes of this provision, serious physical injury
means:

 


 

1.                                      Physical injury that involves a
substantial risk of death; or

 

2.                                      Protracted and obvious physical
disfigurement; or

 

3.                                      Protracted loss of or impairment of the
function of a bodily member or organ; or

 

(c)                                 The Terrorism involves the use, release or
escape of nuclear materials, or directly or indirectly results in nuclear
reaction or radiation or radioactive contamination; or

 

(d)                                The Terrorism is carried out by means of the
dispersal or application of pathogenic or poisonous biological or chemical
materials; or

 

(e)                                 Pathogenic or poisonous biological or
chemical materials are released, and it appears that one purpose of the
Terrorism was to release such materials.

 

Other than paragraphs (c), (d) and (e), immediately preceding, paragraphs
(a) and (b) immediately preceding, describe the thresholds used to measure the
magnitude of an incident of Terrorism and the circumstances in which the
threshold will apply for the purpose of determining whether the Terrorism
Sublimit will apply to that incident. In the event of any incident of Terrorism
that is not subject to the Terrorism Sublimit, coverage does not apply to any
loss or damage that is otherwise excluded under this agreement.

 

Multiple incidents of Terrorism which occur within a seventy-two hour period and
appear to be carried out in concert or to have a related purpose or common
leadership shall be considered to be one incident.

 

As respects the subject business to which this agreement applies, all Terrorism
loss amounts paid by the REINSURED for which this Terrorism Sublimit applies
shall be combined and the total amount for which the CORPORATION shall be
obligated shall not exceed $9,000,000 any one 12 month period.

 

For the purposes of the application of this provision:

 

(a)                                 “12 month period” means 12 calendar months
beginning on the effective or anniversary date and ending on the date 12
calendar months thereafter.

 

(b)                                Any amount indemnified by the CORPORATION
with respect to the subject business hereunder shall be a part of and not in
addition to any other statement of the reinsurance limit(s) set out in this
agreement.

 

ARTICLE IV

 

EXCLUSIONS.  Reinsurance does not apply to loss:

 

(a)                                  arising out of any of the following
coverages or operations carried on by the insured as a principal operation:

 

(1)                                 Working or navigation of any vessel, other
than light craft on inland waterways and dredging;

 

(2)                                 Manufacture, storage, filling, breaking
down, or transport of:

 

(i)                                    Fireworks, ammunition, fuse, cartridges,
powder, nitroglycerine or any explosive;

 

(ii)                                 Gasses and/or air under pressure in
containers (but this exclusion shall not apply to the storage of distribution of
liquid petroleum gas by wholesale or retail dealers);

 

(3)                                 Underground coal mines;

 

(4)                                 Manufacture of celluloid and pyroxylin;

 


 

(5)                                 Erection of structural iron and/or steel
works, unless in conjunction with ordinary construction of buildings, except
that this exclusion shall not apply to insureds engaged in steel work where such
steel work erection is not beyond twelve stories in height;

 

(6)                                 Contractors doing building wrecking
exclusively;

 

(7)                                 Tunneling;

 

(8)                                 Tower, steeple and chimney shaft work;

 

(9)                                 Operation of dry docks, docks, quays and
wharves;

 

(10)                           Construction or maintenance of coffer dams;

 

(11)                           Subaqueous constructions and/or other subaqueous
work;

 

(12)                           Oil tanks and/or refining works;

 

(13)                           Aviation risks involving flying risks;

 

(14)                           Operations involving atomic energy and nuclear
fission;

 

(15)                           Operations of a carrier by rail;

 

(16)                           All exposures covered under the Jones Act.

 

(b)                                arising, directly or indirectly, out of:

 

(1)                                 War, including undeclared or civil war; or

 

(2)                                 Warlike action by a military force,
including action in hindering or defending against an actual or expected attack,
by any government, sovereign or other authority using military personnel or
other agents; or

 

(3)                                 Insurrection, rebellion, revolution, usurped
power, or action taken by governmental authority in hindering or defending
against any of these.

 

The REINSURED may submit to the CORPORATION for special acceptance any risk
excluded hereunder.

 

ARTICLE V

 

EXCLUDED RISKS INADVERTENTLY BOUND.  If, without the knowledge of a member of
the REINSURED’S underwriting department, the REINSURED becomes bound on a risk
specifically excluded in this agreement, such reinsurance as would have been
afforded for the risk by this agreement if the risk had not been excluded shall
nevertheless apply to such risk with respect to occurrences taking place prior
to the 31st day after discovery by a member of such underwriting department of
the existence of the hazard which makes the exclusion applicable.

 

In case, within such 30 day period, the REINSURED shall have forwarded to the
CORPORATION complete underwriting notice of its approval of the risk, the
reinsurance shall apply with respect to such risk for the policy period reported
in the same manner as if such risk were not so excluded, subject, however, to
the terms of such notice of approval.

 

ARTICLE VI

 

DEFINITIONS OF LOSS AND CLAIM EXPENSES.

 

The word “loss” shall mean only such amounts:

 


 

(a)                                 within applicable policy limits as are
actually paid by the REINSURED in settlement of claims or in satisfaction of
awards or judgments (including prejudgment interest and plaintiff’s costs
included in the judgment and subject with the judgment to the applicable policy
limit);

 

(b)                                equal to 90% of the amount paid by the
REINSURED in excess of applicable third party liability coverage policy limits
occasioned by liability imposed upon the REINSURED on account of the failure of
the REINSURED to settle a claim for an amount within such policy limits;

 

(c)                                 equal to 90% of the amount paid by the
REINSURED for punitive, exemplary, or compensatory damages awarded to the
insured and arising out of the conduct of the REINSURED in the investigation,
trial or settlement of any claim or failure to pay or delay in payment of any
benefits under any policy.

 

Provided, however, that in the event of insolvency the REINSURED, “loss” shall
mean the amount of loss which the insolvent insurer has incurred or is liable
for, and payment by the CORPORATION shall be made to the liquidator, receiver or
other statutory successor of the REINSURED in accordance with the provisions of
the insolvency clause of this agreement; but the word “loss” shall not include
claim expenses.

 

Net salvage, subrogation or any other recovery (after expenses) shall be used to
reduce the loss and so much of such recovery shall be paid to the CORPORATION as
will reduce the loss ultimately borne by the CORPORATION to what it would have
been had the recovery preceded any payment of such loss by the CORPORATION.

 

The term “claim expenses” shall mean all payments under the supplementary
payments provisions of the REINSURED’S policy, including court costs, interest
upon judgments, and investigation, adjustment and legal expenses, incurred by
persons who are not employees of the REINSURED or of any subsidiary or
affiliated companies of the REINSURED, except in the case of field claim
adjusters or staff attorneys and then only when the time spent by any adjuster
or staff attorney is definitively allocated to a specific claim.

 

Recoveries from any form of insurance or reinsurance which protects the
REINSURED against loss as described in subparagraphs (b) and (c) above of this
Article shall inure to the benefit of this agreement.

 

Neither the word “loss” nor the term “claim expenses” shall include:

 

(a)                                 salaries paid to employees of the REINSURED,
except as indicated above in the paragraph four of this article;

 

(b)                                any statutory penalty imposed upon the
REINSURED on account of any unfair trade practice or any unfair claim practice.

 

ARTICLE VII

 

INDEMNITY FOR CLAIM EXPENSES.  The CORPORATION hereby agrees that, as respects
reinsurance afforded by the other terms of this agreement, the CORPORATION will,
with respect to each occurrence, indemnify the REINSURED against that proportion
of claim expenses paid by the REINSURED that the amount of loss ultimately borne
by the CORPORATION bears to the total amount of loss: Provided, however, that in
the event a verdict, award or judgment is reduced or reversed by appeal taken by
the REINSURED from an award or judgment, the CORPORATION shall indemnify the
REINSURED against claim expenses paid by the REINSURED connected with such
settlement or appeal in the same ratio that the benefit derived by the
CORPORATION from such reduction or reversal bears to the total benefit resulting
from such reduction or reversal.

 

ARTICLE VIII

 

REINSURANCE PREMIUM.  As respects net premium income derived from Layer One of
this agreement, the REINSURED shall pay to the CORPORATION a reinsurance premium
equal to 1.140% of the net premium income derived by the REINSURED from the line
of business to which this agreement applies.

 

As respects net premium income derived from Layer Two of this agreement, the
REINSURED shall pay to the CORPORATION a reinsurance premium equal to .525% of
the net premium income derived by the REINSURED from the line of business to
which this agreement applies.

 


 

As respects net premium income derived from Layer Three of this agreement, the
REINSURED shall pay to the CORPORATION a reinsurance premium equal to .575% of
the net premium income derived by the REINSURED from the line of business to
which this agreement applies.

 

As respects net premium income derived from Layer Four of this agreement, the
REINSURED shall pay to the CORPORATION a reinsurance premium equal to .31% of
the net premium income derived by the REINSURED from the line of business to
which this agreement applies.

 

The REINSURED shall also pay to the CORPORATION an additional reinsurance
premium of $400,000 annually for the Terrorism coverage provided pursuant to
Article III of this agreement.

 

ARTICLE IX

 

NET PREMIUM INCOME.  The reinsurance rate shall apply to “net premium income”
which shall mean premiums earned on or after the effective date and prior to the
termination date of this agreement on policies to which this agreement applies
before deduction of:

 

(a)                                 any policyholder dividends;

 

(b)                                credits given for any insured policy with a
deductible in excess of $2,500; and

 

(c)                                 premium for other reinsurance.

 

ARTICLE X

 

REPORTING AND ACCOUNTING.  Within 25 days after the close of each calendar month
the REINSURED shall furnish to the CORPORATION a report (in a form and medium
satisfactory to the CORPORATION) of reinsurance premiums due the CORPORAITON for
such month. Such report shall show and properly segregate (by state and line)
the REINSURED’S premiums to which the reinsurance premium rates apply, and such
report shall contain such other statistical information as may be required by
the CORPORATION. The amount due the CORPORATION shall be remitted to the
CORPORATION within 45 days after the close of such month.

 

ARTICLE XI

 

CLAIMS.  The REINSURED shall report promptly to the CORPORATION each occurrence
which, in the REINSURED’S reasonable estimate of value of injuries or damages
sought, might involve the reinsurance afforded by this agreement and shall
forward promptly to the CORPORATION copies of such pleadings and reports of
investigation as may be requested by the CORPORATION. Notwithstanding the
REINSURED’S reasonable estimate of value, any claim involving one or more of the
following injuries shall be reported to the CORPORATION:

 

(a)                                 fatality;

 

(b)                                paraplegia or more extensive paralysis;

 

(c)                                 severe brain injury or brain damage
prognosis;

 

(d)                                severe burns;

 

(e)                                 amputations of one or more limbs;

 

(f)                                   loss of sight or hearing to a substantial
degree;

 

(g)                                back injury where surgery has been performed
or is recommended by the treating doctor;

 

(h)                                severe laceration cases involving the face,
arms or legs and leaving serious cosmetic deformity;

 

(i)                                    a claim for psychological injury for
which there appears to be a reasonable basis;

 


 

(j)                                    multiple fractures or severe internal
injuries with high residual permanent impairment;

 

(k)                                 any injury where there is, or appears
probable, an alleged loss of earnings for one year or more.

 

The REINSURED shall also notify the CORPORATION of any occurrence for which the
REINSURED has created a loss reserve equal to or greater than one half of the
REINSURED’S retention hereunder, or any occurrence giving rise to a bad faith
claim covered by Article VI (c) above. The REINSURED shall advise the
CORPORATION of the estimated amount of loss and claim expenses in connection
with each such occurrence and of any subsequent changes.

 

The REINSURED agrees that it will investigate and will settle or defend all
claims arising under policies with respect to which reinsurance is afforded by
this agreement, and that it will give prompt notice to the CORPORATION of any
claim in excess of the REINSURED’S application retention and prompt notice of
any other event or development which would involve the CORPORATION hereunder,
and will forward promptly to the CORPORATION copies of such pleadings and
reports of investigation as may be requested by the CORPORATION.

 

The CORPORATION may, at its own expense, participate with the REINSURED in the
investigation, adjustment or defense of claims to which, in the judgment of the
CORPORATION, it is or might become exposed.

 

Should the right of subrogation or reimbursement arise out of a loss, a part of
which was sustained by the CORPORATION hereunder, the REINSURED agrees to
enforce such right and to prosecute the claim arising therefrom.

 

The CORPORATION shall reimburse the REINSURED or its legal representative
promptly for loss against which indemnity is herein provided, upon receipt in
the home office of the CORPORATION of satisfactory evidence of payment of such
loss.

 

The REINSURED shall furnish to the CORPORATION prior to the 20th day of
December of each year a report and statement showing the estimated value of each
outstanding claim subject to excess reinsurance hereunder.

 

ARTICLE XII

 

LIABILITY OF THE CORPORATION.  The liability of the CORPORATION shall follow
that of the REINSURED in every case and shall be subject in all respects to all
the general and special stipulations, clauses, waivers and modifications of the
REINSURED’S policy or policies and any endorsements thereon; provided however,
that nothing herein shall be construed to extend any rights or obligations to
any person not a party to this agreement.

 

Subject to the terms of the policies, the REINSURED shall be the sole judge as
to what shall constitute a claim or loss covered under the REINSURED’S original
policy and as to the REINSURED’S liability thereunder and as to the amount or
amounts which it shall be proper for the REINSURED to pay thereunder, and the
CORPORATION shall be bound by the judgment of the REINSURED as to the liability
and obligation of the REINSURED.

 

No error or omission in reporting any risk or loss reinsured hereunder shall
invalidate the liability of the CORPORATION, provided such error or omission is
corrected promptly by the REINSURED after discovery thereof, but the reporting
of reinsurance not authorized by this agreement or by special acceptance
hereunder shall not bind the CORPORATION, except for the return of premium paid
therefor.

 

ARTICLE XIII

 

OFFSET.  The REINSURED or the CORPORATION may offset any balance, whether on
account of premiums, commissions, loss or claim expenses due from one party to
the other under this agreement or under any other reinsurance agreement
heretofore or hereafter entered into between the REINSURED and the CORPORATION,
whether acting as assuming reinsurer or ceding company.

 

ARTICLE XIV

 

INSPECTION OF RECORDS.  The CORPORATION may inspect the records of the REINSURED
pertaining to the risks reinsured hereunder.

 


 

ARTICLE XV

 

ASSIGNMENTS AND CHANGES OF INTEREST.  No assignment or change of the REINSURED’S
interest hereunder, whether voluntary or involuntary and whether by merger or
reinsurance of its entire business with another company or otherwise, shall be
binding upon the CORPORATION.

 

ARTICLE XVI

 

TERMINATION.  This agreement shall continue in effect until terminated by mutual
consent, or by either party’s giving to the other party not less than 180 days’
notice in advance of any calendar quarter by registered mail or express delivery
service, stating the termination date.

 


 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
in duplicate.

 

ZENITH INSURANCE COMPANY

 

EMPLOYERS REINSURANCE CORPORATION

/s/ JOHN J. TICKNER

 

/s/ GARRY L. SCHULTZ

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

Second Vice President

 

 

 

 

[Illegible]

 

Title:

 

 

Title:

Second Vice President

 

Date:

July 10, 2002

 

Date:

July 3, 2002

 

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

ZENITH STAR INSURANCE COMPANY

/s/ JOHN J. TICKNER

 

/s/ JOHN J. TICKNER

 

 

 

 

 

 

 

 

 

Title:

 

Title:

 

 

Title:

 

Title:

 

 

Date:

July 10, 2002

 

Date:

July 10, 2002

 

 


 

ATTACHMENTS:

 

1.                                      Insolvency Clause

 

2.                                      Nuclear Incident Exclusion Clauses

 

ATTACHMENTS NOT INCLUDED

 


 

AMENDMENT NO. 1

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement of July 1, 2002, between EMPLOYERS REINSURANCE CORPORATION of Overland
Park, Kansas and ZENITH INSURANCE COMPANY and ZNAT INSURANCE COMPANY, both of
Woodland Hills, California and ZENITH STAR INSURANCE COMPANY of Austin, Texas is
hereby amended as follows:

 

As respects occurrences taking place on or after September 1, 2002:

 

Article I (a) is hereby deleted and the following is submitted therefore:

 

(a) reinsurance assumed by the REINSURED, except for reinsurance assumed by the
REINSURED from the CORPORATION relating to incidental exposures from the state
of New Hampshire underwritten by Zenith Insurance Company and issued by Westport
Insurance Corporation.

 

In all other respects not inconsistent herewith, said agreement shall remain
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
in duplicate.

 

 

ZENITH INSURANCE COMPANY

 

EMPLOYERS REINSURANCE

 

 

 

CORPORATION

 

 

 

 

 

 

 

/s/ John J. Tickner

 

/s/ signature illegible

Title: Senior Vice President

 

Title: Second Vice President

 

 

 

 

 

 

/s/ Jack Hasbrouck

 

/s/ signature illegible

Title: Senior Vice President

 

Title: Second Vice President

 

 

 

 

 

 

Date:

August 3, 2003

 

Date:

August 6, 2003

 

Page 1 of 1 Page


 

AMENDMENT NO. 2

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement of July 1, 2002, between EMPLOYERS REINSURANCE CORPORATION of Overland
Park, Kansas and ZENITH INSURANCE COMPANY and ZNAT INSURANCE COMPANY, both of
Woodland Hills, California and ZENITH STAR INSURANCE COMPANY of Austin, Texas is
hereby amended as follows:

 

I.                                         As respects net premium income
entered on the books and records of the REINSURED on and after July 1, 2003,
Article VIII, REINSURANCE PREMIUM, is hereby deleted in its entirety and the
following is substituted therefor:

 

ARTICLE VIII

 

REINSURANCE PREMIUM.  As respects net premium income derived from Layer One of
this agreement, the REINSURED shall pay to the CORPORATION a reinsurance premium
equal to 1.430% of the net premium income derived by the REINSURED from the line
of business to which this agreement applies.

 

As respects net premium income derived from Layer Two of this agreement, the
REINSURED shall pay to the CORPORATION a reinsurance premium equal to .525% of
the net premium income derived by the REINSURED from the line of business to
which this agreement applies.

 

As respects net premium income derived from Layer Three of this agreement, the
REINSURED shall pay to the CORPORATION a reinsurance premium equal to .575% of
the net premium income derived by the REINSURED from the line of business to
which this agreement applies.

 

As respects net premium income derived from Layer Four of this agreement, the
REINSURED shall pay to the CORPORATION a reinsurance premium equal to .290% of
the net premium income derived by the REINSURED from the line of business to
which this agreement applies.

 

As respects net premium income derived from all Layers of this agreement, the
REINSURED shall pay to the CORPORATION a reinsurance premium equal to .100% of
the net premium income derived from the line of business to which this agreement
applies for the Terrorism coverage provided pursuant to Article III of this
agreement.  In the event that the REINSURED has paid no Terrorism loss or claims
expenses, for which it has or will seek indemnification from the CORPORATION
attributable to an agreement year for 6 months after the expiration of such
agreement year, the CORPORATION shall pay to the REINSURED a no claims bonus
equal to .025% of the net premium income for such agreement year.  Should the
REINSURED seek indemnification for a Terrorism loss or claims expenses for any
agreement year for which it has previously received a no claims bonus, such
bonus shall be deducted from any amount due to the REINSURED.

 

Page 1 of 2 Pages


 

II.                                     As respects occurrences taking place on
or after July 1, 2003, subsection (a)(2)(ii) is hereby deleted from ARTICLE IV,
EXCLUSIONS.

 

In all other respects not inconsistent herewith, said agreement shall remain
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
in duplicate.

 

 

ZENITH INSURANCE COMPANY

 

EMPLOYERS REINSURANCE

 

 

 

CORPORATION

 

 

 

 

 

 

 

/s/ John J. Tickner

 

/s/ signature illegible

Title:

 

Title: Second Vice President

 

 

 

 

 

/s/ signature illegible

Title:

 

Title: Second Vice President

 

 

 

Date:

July 28, 2003

 

Date:

July 21, 2003

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

ZENITH STAR INSURANCE COMPANY

 

 

 

/s/ John J. Tickner

 

/s/ John J. Tickner

Title:

 

Title:

 

 

 

 

 

 

Title:

 

Title:

 

 

 

Date:

 

 

Date:

 

 

Page 2 of 2 Pages


 

AMENDMENT NO. 3

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement (Contract No. 00984-060702) of July 1, 2002, between EMPLOYERS
REINSURANCE CORPORATION of Overland Park, Kansas and ZENITH INSURANCE COMPANY
and ZNAT INSURANCE COMPANY, both of Woodland Hills, California and ZENITH STAR
INSURANCE COMPANY of Austin, Texas is hereby amended as follows:

 

I.                                         As respects occurrences taking place
on or after July 1, 2004, Article IV, EXCLUSIONS, as amended, is hereby deleted
in its entirety and the following is substituted therefor:

 

ARTICLE IV

 

EXCLUSIONS.  Reinsurance does not apply to loss:

 

(a)                                  arising out of any of the following
coverages or operations carried on by the insured as a principal operation:

 

(1)                                Working or navigation of any vessel, other
than light craft on inland waterways and dredging;

 

(2)                              Manufacture, storage, filling, breaking down,
or transport of fireworks, ammunition, fuse, cartridges, powder, nitroglycerine
or any explosive;

 

(3)                                Underground mining and all coal mining
whether above or below ground;

 

(4)                                Oil and natural gas exploration, drilling and
refining, except maintenance work.  This exclusion does not apply to oil or gas
geologists or scouts;

 

(5)                                Manufacture of celluloid and pyroxylin;

 

(6)                                Erection of structural iron and/or steel
works, unless in conjunction with ordinary construction of buildings, except
that this exclusion shall not apply to insureds engaged in steel work where such
steel work erection is not beyond twelve stories in height;

 

(7)                                Contractors doing building wrecking
exclusively;

 

(8)                                Shoring, underpinning, or moving of buildings
or structures;

 

(9)                                Tunneling and subway construction;

 

Page 1 of 3 Pages


 

(10)                            Blasting;

 

(11)                            Tower, steeple and chimney shaft work;

 

(12)                            Operation of dry docks, quays and wharves;

 

(13)                            Construction or maintenance of coffer dams;

 

(14)                            Subaqueous constructions and/or other subaqueous
work;

 

(15)                            Oil tanks and/or refining works;

 

(16)                            Aviation risks involving flying risks;

 

(17)                            Operations involving atomic energy and nuclear
fission;

 

(18)                            Nuclear power plants;

 

(19)                            Use, handling and transportation of radioactive
material, however this exclusion does not apply for medical use;

 

(20)                            Asbestos removal and encapsulation exposures;

 

(21)                            Operations of a carrier by rail;

 

(22)                            Professional sports teams except racing teams;

 

(23)                            All exposures covered under the Jones Act; or

 

(24)                            Employee leasing and Professional Employment
Organizations (PEO’s);

 

(b)                                 arising, directly or indirectly, out of:

 

(1)                               War, including undeclared or civil war;

 

(2)                               Warlike action by a military force, including
action in hindering or defending against an actual or expected attack, by any
government, sovereign or other authority in using military personnel or other
agents; or

 

(3)                              Insurrection, rebellion, revolution usurped
power, or action taken by governmental authority in hindering or defending
against any of these.

 

The REINSURED may submit to the CORPORATION for special acceptance any risk
excluded hereunder.

 

Page 2 of 3 Pages


 

In all other respects not inconsistent herewith, said agreement shall remain
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
in duplicate.

 

 

ZENITH INSURANCE COMPANY

 

EMPLOYERS REINSURANCE

 

 

 

CORPORATION

 

 

 

 

 

 

 

/s/ John J. Tickner

 

/s/ signature illegible

Title:

 

Title: Second Vice President

 

 

 

 

 

 

 

 

/s/ signature illegible

Title:

 

Title: Second Vice President

 

 

 

Date:

May 10, 2004

 

Date:

May 5, 2004

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

ZENITH STAR INSURANCE COMPANY

 

 

 

 

 

 

/s/ John J. Tickner

 

/s/ John J. Tickner

Title:

 

Title:

 

 

 

 

 

 

Title:

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Page 3 of 3 Pages


 

AMENDMENT NO. 4

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement of July 1, 2002, between EMPLOYERS REINSURANCE CORPORATION of Overland
Park, Kansas and ZENITH INSURANCE COMPANY and ZNAT INSURANCE COMPANY, both of
Woodland Hills, California and ZENITH STAR INSURANCE COMPANY of Austin, Texas is
hereby amended as follows:

 

As respects net premium income entered on the books and records of the REINSURED
on and after January 1, 2005, the reinsurance premium rates set forth in
Article VIII, REINSURANCE PREMIUM, as respects Layer One and Layer Three are
hereby amended and, accordingly, the first and third paragraphs of that article
are hereby deleted in their entirety and the following are substituted therefor:

 

REINSURANCE PREMIUM.  As respects net premium income derived from Layer One of
this agreement, the REINSURED shall pay to the CORPORATION a reinsurance premium
equal to 1.258% of the net premium income derived by the REINSURED from the line
of business to which this agreement applies.

 

As respects net premium income derived from Layer Three of this agreement, the
REINSURED shall pay to the CORPORATION a reinsurance premium equal to .532% of
the net premium income derived by the REINSURED from the line of business to
which this agreement applies.

 

In all other respects not inconsistent herewith, said agreement shall remain
unchanged.

 

Page 1 of 2 Pages


 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
in duplicate.

 

 

ZENITH INSURANCE COMPANY

 

EMPLOYERS REINSURANCE

 

 

CORPORATION

 

 

 

 

 

 

/s/John J. Tickner

 

/s/ signature illegible

Title: Senior Vice President

 

Title: Second Vice President

 

 

 

 

 

 

/s/ Jack D. Miller

 

/s/ Janet A. Popek

Title: President

 

Title: Second Vice President

 

 

 

 

 

 

Date:

March 8, 2005

 

Date:

March 3, 2005

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

ZENITH STAR INSURANCE COMPANY

 

 

 

 

 

 

/s/ John J. Tickner

 

/s/ John J. Tickner

Title: Senior Vice President

 

Title: Senior Vice President

 

 

 

 

 

 

/s/ Jack D. Miller

 

/s/ Jack D. Miller

Title: President

 

Title: President

 

 

 

 

 

 

Date:

March 8, 2005

 

Date:

March 8, 2005

 

Page 2 of 2 Pages


 

AMENDMENT NO. 5

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement of July 1, 2002, between EMPLOYERS REINSURANCE CORPORATION of Overland
Park, Kansas and ZENITH INSURANCE COMPANY and ZNAT INSURANCE COMPANY, both of
Woodland Hills, California and ZENITH STAR INSURANCE COMPANY of Austin, Texas is
hereby amended as follows:

 

As respects net premium income entered on the books and records of the REINSURED
on and after January 1, 2006, the reinsurance premium rate set forth in
Article VIII, REINSURANCE PREMIUM, as amended, as respects Layer One is hereby
decreased from 1.258% to 1.143%.

 

In all other respects not inconsistent herewith, said agreement shall remain
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
in duplicate.

 

 

ZENITH INSURANCE COMPANY

 

EMPLOYERS REINSURANCE

 

 

 

CORPORATION

 

 

 

 

 

 

 

/s/ Jack Hasbrouck

 

/s/ signature illegible

Title: Senior Vice President

 

Title: Second Vice President

 

 

 

 

 

 

/s/ Diane Heidenreich

 

/s/ Janet A. Popek

Title: Vice President

 

Title: Second Vice President

 

 

 

Date:

March 7, 2006

 

Date:

March 2, 2006

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

ZENITH STAR INSURANCE COMPANY

 

 

 

 

 

 

/s/ Jack Hasbrouck

 

/s/ Jack D. Miller

Title: Senior Vice President

 

Title: President

 

 

 

 

 

 

/s/ Diane Heidenreich

 

/s/ Robert E. Meyer

Title: Vice President

 

Title: Senior Vice President & Actuary

 

 

 

Date:

March 7, 2006

 

Date:

March 7, 2006

 

Page 1 of 1 Page


 

AMENDMENT NO. 6

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement of July 1, 2002, between EMPLOYERS REINSURANCE CORPORATION of Overland
Park, Kansas and ZENITH INSURANCE COMPANY and ZNAT INSURANCE COMPANY, both of
Woodland Hills, California and ZENITH STAR INSURANCE COMPANY of Austin, Texas is
hereby amended as follows:

 

I.              In recognition of the merger between Zenith Star Insurance
Company and Zenith Insurance Company effective September 30, 2005, in which
Zenith Insurance Company was the surviving corporation, the name Zenith Star
Insurance Company shall no longer appear as a separate reinsured hereunder as of
such date.

 

II.            By way of correction, the effective date for the reinsurance
premium rate change set forth in Amendment No. 5 is hereby changed from
January 1, 2006 to March 1, 2006.

 

In all other respects not inconsistent herewith, said agreement shall remain
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
in duplicate.

 

 

ZENITH INSURANCE COMPANY

 

EMPLOYERS REINSURANCE

 

 

 

CORPORATION

 

 

 

 

 

 

 

/s/ Jack D. Miller

 

/s/ signature illegible

Title:

 

Title: Second Vice President

 

 

 

 

 

 

/s/ Robert E. Meyer

 

/s/ signature illegible

Title:

 

Title: Second Vice President

 

 

 

Date:

April 13, 2006

 

Date:

April 6, 2006

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

 

 

 

 

 

 

 

/s/ Jack D. Miller

 

 

Title:

 

 

 

 

 

 

 

 

/s/ Robert E. Meyer

 

 

Title: Vice President

 

 

 

 

 

Date:

April 13, 2006

 

 

 

Page 1 of 1 Page


 

AMENDMENT NO. 7

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement of July 1, 2002, between EMPLOYERS REINSURANCE CORPORATION of Overland
Park, Kansas, and ZENITH INSURANCE COMPANY and ZNAT INSURANCE COMPANY, both of
Woodland Hills, California, is hereby amended as follows:

 

I.              As respects occurrences taking place on or after May 1, 2007,
and net premium income entered on the books and records of the REINSURED on and
after such date:

 

A.            All references to separate layers under this agreement are hereby
deleted, and Article II, Reinsurance, and Article VIII, Reinsurance Premium, are
hereby amended as described herein.

 

B.            Article II, Reinsurance, is hereby deleted in its entirety and the
following is substituted therefor:

 

ARTICLE II

 

REINSURANCE.  As respects loss sustained by the REINSURED under this agreement,
for each occurrence regardless of the number of policies involved in such
occurrence, the REINSURED shall retain as its own net retention the first
$5,000,000 of loss and the CORPORATION hereby agrees to indemnify the REINSURED
against loss in excess of such retention subject to a limit of $5,000,000 each
occurrence and an annual aggregate limit of $25,000,000, the first such annual
period commencing on May 1, 2007 and ending the following April 30, and each
successive 12 calendar month period thereafter.

 

Occupational disease sustained by each employee shall be deemed to be a separate
occurrence.

 

C.            The Terrorism Sublimit specified in Article III, Terrorism
Sublimit, is hereby decreased from $9,000,000 to $5,000,000 any one 12 month
period.

 

D.            Article VIII, Reinsurance Premium, as amended, is hereby deleted
in its entirety and the following is substituted therefor:

 

ARTICLE VIII

 

REINSURANCE PREMIUM.  As respects net premium income derived from policies
reinsured under this agreement, the REINSURED shall pay to the CORPORATION a
reinsurance premium equal to .834% of the net premium income derived by the
REINSURED from those lines of business to which this agreement applies.

 

Page 1 of 5 Pages


 

II.            As respects occurrences taking place on or after May 1, 2007:

 

A.            The following new article is hereby added to this agreement:

 

ARTICLE V-A

 

DEFINITION OF OCCURRENCE.  The term “occurrence” shall mean any accident or
occurrence or series of accidents or occurrences arising out of any one event
and happening within the term and scope of this agreement.  Without limiting the
generality of the foregoing, the term “occurrence” shall be held to include:

 

As respects Occupational Disease under Workers Compensation and Employers
Liability, each case of an employee contracting any disease for which the
REINSURED may be liable shall be considered a separate and distinct occurrence
and the date of each occurrence shall be deemed to be as follows:

 

(a)           If the case is compensable under the Workers Compensation Law or
any Occupational Disease Compensation Act, the date of the beginning of the
disability for which compensation is payable;

 

(b)           If the case is not compensable under the Workers Compensation Law
or any Occupational Disease Compensation Act, the date of the disability due to
said disease actually began;

 

(c)           Where claim is made after employment has ceased, then the date of
the cessation of employment shall be deemed to be the date of disability.

 

B.            The following new paragraph is hereby added to Article VI,
Definitions of Loss and Claim Expenses:

 

However, coverage in excess of policy limits and coverage for extra contractual
obligations, as described in subparagraphs (b) and (c) of this article,
respectively, shall not apply where the loss has been incurred due to fraud by a
member of the Board of Directors or a corporate officer of the REINSURED acting
individually or collectively or in collusion with an individual or corporation
or any other organization or party involved in the presentation, defense or
settlement of any claim covered hereunder.

 

Page 2 of 5 Pages


 

III.           Effective May 1, 2007:

 

A.            The following new paragraph is hereby added to Article VI,
Definitions of Loss and Claim Expenses:

 

If any provision of this article shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this article or the enforceability of
such provision in any other jurisdiction.

 

B.            The following new article is hereby added to this agreement:

 

ARTICLE XV-A

 

DISPUTE RESOLUTION.

 

Part I - Choice Of Law And Forum

 

Any dispute arising under this agreement shall be resolved in the State of
California, and the laws of the State of California shall govern the
interpretation and application of this agreement.

 

Part II - Mediation

 

If a dispute between the REINSURED and the CORPORATION, arising out of the
provisions of this agreement or concerning its interpretation or validity and
whether arising before or after termination of this agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.

 

Part III - Arbitration

 

A.            Resolution of Disputes - As a condition precedent to any right of
action arising hereunder, any dispute not resolved by mediation between the
REINSURED and the CORPORATION arising out of the provisions of this agreement or
concerning its interpretation or validity, whether arising before or after
termination of this agreement, shall be submitted to arbitration in the manner
hereinafter set forth.

 

B.            Composition of Panel - Unless the parties agree upon a single
arbitrator within 15 days after the receipt of a notice of intention to
arbitrate, all disputes shall be submitted to an arbitration panel composed of
two arbitrators and an umpire chosen in accordance with Paragraph C. hereof.

 

Page 3 of 5 Pages


 

C.            Appointment of Arbitrators - The members of the arbitration panel
shall be chosen from disinterested persons with at least 10 years experience in
the insurance and reinsurance business.  Unless a single arbitrator is agreed
upon, the party requesting arbitration (hereinafter referred to as the
“claimant”) shall appoint an arbitrator and give written notice thereof by
certified mail, to the other party (hereinafter referred to as the “respondent”)
together with its notice of intention to arbitrate.  Within 30 days after
receiving such notice, the respondent shall also appoint an arbitrator and
notify the claimant thereof by certified mail.  Before instituting a hearing,
the two arbitrators so appointed shall choose an umpire.  If, within 20 days
after the appointment of the arbitrator chosen by the respondent, the two
arbitrators fail to agree upon the appointment of an umpire, each of them shall
nominate three individuals to serve as umpire, of whom the other shall decline
two and the umpire shall be chosen from the remaining two by drawing lots.  The
name of the individual first drawn shall be the umpire.

 

D.            Failure of Party to Appoint an Arbitrator - If the respondent
fails to appoint an arbitrator within 30 days after receiving a notice of
intention to arbitrate, the claimant’s arbitrator shall appoint an arbitrator on
behalf of the respondent, such arbitrator shall then, together with the
claimant’s arbitrator, choose an umpire as provided in Paragraph C. of Part III
of this Article.

 

E.             If the REINSURED is involved in a dispute under the terms of this
agreement and in one or more separate disputes with one or more other reinsurers
in which common questions of law or fact are in issue, the REINSURED or the
CORPORATION, at its option, may join with such other reinsurers in a common
arbitration proceeding under the terms of this article.  If the REINSURED and
such other reinsurers have commenced arbitration, the CORPORATION may at its
option join such proceeding for the determination of the disupte between the
REINSURED and the CORPORATION.

 

F.             Submission of Dispute to Panel – Within 30 days after the notice
of appointment of all arbitrators, the panel shall meet, and determine a timely
period for discovery, discovery procedures and schedules for hearings.

 

G.            Procedure Governing Arbitration - All proceedings before the panel
shall be informal and the panel shall not be bound by the formal rules of
evidence.  The panel shall have the power to fix all procedural rules relating
to the arbitration proceeding.  In reaching any decision, the panel shall give
due consideration to the customs and usages of the insurance and reinsurance
business.

 

Page 4 of 5 Pages


 

H.            Arbitration Award - The arbitration panel shall render its
decision within 60 days after termination of the proceeding, which decision
shall be in writing, stating the reasons therefor.  The decision of the majority
of the panel shall be final and binding on the parties to the proceeding.  In no
event, however, will the panel be authorized to award punitive, exemplary or
consequential damages of whatsoever nature in connection with any arbitration
proceeding concerning this agreement.

 

I.              Cost of Arbitration - Unless otherwise allocated by the panel,
each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other parties the expense of the umpire and the
arbitration.

 

In all other respects not inconsistent herewith, said agreement shall remain
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
in duplicate.

 

ZENITH INSURANCE COMPANY

 

EMPLOYERS REINSURANCE
CORPORATION

 

 

 

 

/s/ Jack D. Miller

 

/s/ Lawrence D. Hunter-Blank

Title: President

 

Title: Vice President

 

 

 

/s/ Michael E. Jansen

 

/s/ Holly W. Lowe

Title: Executive Vice President and General

 

Title: Second Vice President

Counsel

 

 

 

 

 

Date:

July 20, 2007

 

Date:

July 18, 2007

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

 

 

 

 

 

 

 

/s/ Jack D. Miller

 

 

Title: President

 

 

 

 

 

/s/ Michael E. Jansen

 

 

Title: Executive Vice President and General

 

 

Counsel

 

 

 

 

 

Date:

July 20, 2007

 

 

 

Page 5 of 5 Pages


 

AMENDMENT NO. 8

 

The Workers’ Compensation and Employers’ Liability Excess of Loss Reinsurance
Agreement of July 1, 2002, between EMPLOYERS REINSURANCE CORPORATION of Overland
Park, Kansas and ZENITH INSURANCE COMPANY and ZNAT INSURANCE COMPANY, both of
Woodland Hills, California, is hereby amended as follows:

 

As respects occurrences taking place on or after April 1, 2008, the following
paragraph is hereby added as the final paragraph of Article II, Reinsurance:

 

Notwithstanding any provision of this agreement to the contrary, the Company has
the right to carry facultative reinsurance up to $2,500,000 each occurrence with
respect to its net retained liability pertaining to its Florida horse related
business.  The Company may make changes in such facultative reinsurance without
notice to the Reinsurer, and such facultative reinsurance shall not be taken
into account in calculating the net retention of the Company for the purpose of
this agreement; nether shall any portion of the recoveries under such
facultative reinsurance be deducted in arriving at the gross and net loss of the
Company hereunder, nor shall the Company’s right of recovery hereunder be
impaired thereby.  Recoveries under such facultative reinsurance shall inure
solely to the benefit of the Company.

 

In all other respects not inconsistent herewith, said agreement shall remain
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
in duplicate.

 

ZENITH INSURANCE COMPANY

 

WESTPORT INSURANCE CORPORATION

 

 

 

(formerly named Employers Reinsurance

 

 

 

Corporation)

 

 

 

 

 

 

 

/s/ Jack D. Miller

 

/s/ signature illegible

Title: President

 

Title: Senior Vice President

 

 

 

 

 

 

/s/ Michael E. Jansen

 

/s/ signature illegible

Title:

Executive Vice President and

 

Title: Senior Vice President

 

General Counsel

 

 

 

 

 

Date:

April 29, 2008

 

Date:

April 25, 2008

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

 

 

 

 

 

 

 

/s/ Jack D. Miller

 

 

Title: President

 

 

 

 

 

 

 

 

/s/ Michael E. Jansen

 

 

Title:

Executive Vice President and

 

 

 

General Counsel

 

 

 

 

 

Date:

April 29, 2008

 

 

 

Page 1 of 1 Page